Citation Nr: 1829456	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  14-31 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for neurogenic bladder.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine disc protrusion, degenerative disc disease (DDD), and annular year at L5-S1 (low back disability).

3.  Entitlement to an initial rating in excess of 10 percent for lower right extremity lumbar radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent for lower left extremity lumbar radiculopathy.

5.  Entitlement to an initial rating in excess of 10 percent for depression disorder, not otherwise specified (NOS).

6.  Entitlement to an initial compensable rating for scar status post removal of sacral tarlov cyst.

7.  Entitlement to an initial compensable rating for chronic spinal headaches.

8.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTTATION

Appellant represented by:  Jason Nathan Guin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to January 2006.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO).  

In December 2017, the Veteran was afforded a video-conference hearing before the undersigned Veterans Law Judge.  At the hearing, the record was held open for 30 days.  The Veteran submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

Although a February 2018 rating decision denied a TDIU, the Board also notes that this issue had already been raised as part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, no further appeal is necessary for that issue and the Board has jurisdiction over it.

As noted below in the remand section, the additional records added by VA since the issuance of the last statement of the case (SOC) in July 2014 will be considered by the RO on remand.  For the headaches and TDIU claim, this process is not necessary given the beneficial outcome of the decision below.


FINDINGS OF FACT

1.  For the entire claims period, the Veteran's low back disability has been manifested by at least forward flexion to 30 degrees.

2.  For the entire claims period, the Veteran's depression disorder NOS has been manifested by at least symptoms showing occupational and social impairment with decreased efficiency and ability to engage in occupational and social tasks.

3.  For the entire claims period, the Veteran's headaches have occurred more than once per month and are productive of severe economic inadaptability.

4.  For the entire claims period, the Veteran has been precluded from securing or following substantially gainful employment as a result of her service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for at least a 40 percent initial rating for a low back disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  The criteria for at least 50 percent initial rating for depression disorder NOS have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.130 DC 9434 (2017).

3.  The criteria for a 50 percent initial rating for chronic spinal headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a DC 8100 (2017).

4. The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial Ratings

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Low Back

The General Rating Formula for Diseases and Injuries of the Spine sets forth that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the cervical spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of cervical spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

The Veteran was first afforded a VA examination of her low back disability in February 2011.  At that time, she reported severe pain and lack of endurance.  Flare-ups involving increased pain were reported, though their frequency and duration were not noted in the section discussing the back specifically, but when discussing her radiculopathy, increased pain on activity was noted.  Range of motion on forward flexion was to 90 degrees, on extension was to 20 degrees, on right lateral flexion to 30 degrees, on left lateral flexion to 25 degrees, on right lateral rotation to 25 degrees, and on left lateral rotation to 30 degrees.  Repetition of range of motion does not appear to have been completed.  Additional loss of range of motion during flare-ups was said not to be ascertainable without resort to mere speculation.

At a December 2017 Board hearing, the Veteran noted that she is in constant pain, at about 6-7 out of 10.  During flare-ups, she experiences pain at 8-9/10.  She uses a pump to deliver pain medication into her stomach.  Her spouse stated that, due to the activity of going to the hearing, she would probably be in bed the rest of the week.  

In December 2017, the Veteran was afforded another VA examination of her back.  Range of motion was to 30 degrees on forward flexion, to 5 degrees on extension, and on 10 degrees for right and left lateral rotation and lateral flexion.  No additional loss of range of motion was noted on repetition.  Pain was noted on all range of motion measurements, though where pain began was not noted.  Pain was also noted to significantly limit functional ability with repeated use over a period of time.  There was localized tenderness and pain on palpation of the lower back.  No flare-ups were noted.  Ankylosis of the spine was absent.  Intolerance for full forward flexion as well as prolonged standing and walking was noted.  Pain on nonweight-bearing was noted.  Range of motion for passive motion was said not to be medically appropriate.

Based on the above, the Board finds that at least a 40 percent initial rating for the Veteran's low back disability is warranted.  At the December 2017 examination, forward flexion was only to 30 degrees.  As noted above, this is the criterion for the 40 percent schedular rating.  

The Board finds that the December 2017 examination best reflects the minimum level of severity of the non-neurologic portion Veteran's low back disability during the entire claims period and that at least a 40 percent rating should be assigned for the entire claims period.  The February 2011 examination is inadequate for rating purposes because repetitive motion testing, and estimated functional limitation during a flare-up was said to be unascertainable without resort to mere speculation, Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Veteran has stated that her disabilities have gotten worse over time, and, while a worsening is reflected by the decreased range of motion measurements in the 2017 examination, it appears that her pain level has been severe throughout the claims period.  Her spouse also testified that he and the Veteran had been married for 20 years and that she has spent much of that time in bed, which indicates that her disabilities have limited her for many years of their marriage.  Thus, a 40 percent rating will be assigned for the entire claims period.  The issue remaining and that will be remanded is now entitlement to an initial rating in excess of 40 percent for service-connected low back disability.

Depression

The Veteran's depressive disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (forgetting names directions, recent events).

A 50 percent evaluation is warranted for depressive disorders where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Veteran was first afforded a VA examination of her depression in May 2011.  At that time, the Veteran reported having a great relationship with her spouse and very good relationships with her two daughters.  She spent most days in bed because of her other disabilities.  Because of this, she missed many events in her daughter's lives.  Thinking of what she missed caused crying spells.  She also reported reduced appetite, problems initiating sleep, and less interest in sex.

At the December 2017 Board hearing, the Veteran and her spouse testified that her depression has been due to missing their daughters' childhoods because of the pain.  From the transcript, it appears that the Veteran had some difficulty talking about her depression.

In January 2018, the Veteran underwent another VA examination.  The examiner noted that the Veteran's depression caused occupational and social impairment with decreased efficiency and intermittent periods of inability to perform occupational or social tasks.  At this time, she had been spending all day in bed for six or seven years.  She denied suicidal or homicidal ideation.  She experienced depressed mood, anxiety, chronic sleep impairment, and difficulty with conversation.

The Board finds that at least a 50 percent rating is warranted for the entire period.  Comparing the 2011 and 2017 examination reports, it seems that the Veteran's symptoms have been fairly consistent, and included, depression, anxiety, sleep impairment, and some crying episodes.  Thus, a 50 percent rating is warranted for the entire claims period.  The issue remaining and that will be remanded is now entitlement to an initial rating in excess of 50 percent for service-connected depressive disorder NOS.

Headaches

The rating criteria for migraines is set out in 38 C.F.R. § 4.124a DC 8100.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolong attacks productive of sever economic inadaptability; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once per month over the last several months; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating is warranted for less frequent attacks.

In February 2011, the Veteran was first afforded a VA examination of her headaches.  She reported having mild-to-severe headaches for 3-4 hours about five times per month.  The duration of a headache could be as long as three days.  The headaches could be aggravated by sitting upright and dehydration.

At the December 2017 hearing, the Veteran and her spouse testified that her headaches occur 2-3 times per week and can last for several days.  When they occur she needs to lie down.

At the December 2017 VA examination, the Veteran reported pulsating or throbbing head pain in the occipital head region. Sensitivity to light and sound were noted.  She had these headaches more than once per month.  The headaches could last for two days, and she got relief only upon lying down.

When resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's headaches have occurred more than once per month throughout the entire claims period.  Further they have been productive of severe economic inadaptability as she had to lie down to get relief and the headaches can last several days.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, an 50 percent initial rating for her headaches is warranted under DC 8100.  This is the maximum schedular rating for this disability. 

II. TDIU

Legal Criteria

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

To meet the schedular requirements, there must be one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

Analysis

The Veteran has not been employed since her separation from service in 2006.  With the ratings assigned herein, the Veteran will meet the schedular requirement for TDIU since the awards of service connection under 38 C.F.R. § 4.16(a).

Since she filed her claims in May 2010, she has had severe back pain, depression, and chronic headaches which are relief only upon lying down.  Further, her bladder disability requires her to catheterize herself 3-4 times per day.  She testified that she cannot do this in a public bathroom.  Further, to prevent urinary tract infections, she tries to be as sanitary as possible.  Being away from home for any length of time would be difficult under such circumstances.

When resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire claims period, she has been precluded from securing or following substantially gainful employment as a result of her service-connected disabilities.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, a TDIU for the entire claims period is warranted.


ORDER

An initial rating of 40 percent for a low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 50 percent for depression disorder NOS is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 50 percent for chronic spinal headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

A TDIU is granted.


REMAND

A remand of all claims (except entitlement to TDIU) is necessary so that the RO can adjudicate in the first instance the claims in light of the findings in the December 2017 and January 2018 examination reports, as these reports constitute evidence added by VA rather than evidence submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims remaining on appeal in light of the benefits granted herein.  If any of the benefits sought remain denied, issue a supplemental SOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


